Citation Nr: 1811835	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel
INTRODUCTION

The Veteran had active service from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2017, the Veteran testified during a video conference Board hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service.

2.  The evidence is in relative equipoise as to current bilateral hearing loss and tinnitus are related to in-service acoustic trauma.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires competent medical or lay evidence of  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110 (2012).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the continuity of symptomatology language of 38 C.F.R. § 3.303(b) is restricted to chronic diseases listed at 38 C.F.R. § 3.309(a), which includes hearing loss and tinnitus as organic diseases of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran maintains that he has current bilateral hearing loss disability and tinnitus as a direct result of acoustic trauma and hazardous noise exposure during active service.  The Veteran specifically asserts that he developed hearing loss and tinnitus during active service as a result of in-service acoustic trauma and exposure to hazardous noise during the performance of duties working as a gunner, and that those disabilities have continued to worsen since service.

The Veteran's April 1968 entrance examination shows that he had normal hearing at entrance service.  According to a January 1970 service medical record, the Veteran reported hearing loss while in service.  The May 1970 release from active duty examination found the ears were normal and audiometry examination found thresholds of 0 for all frequencies tested.

The Veteran was diagnosed with bilateral sensorineural hearing loss and bilateral tinnitus at a May 2012 VA examination.  The audiogram shows that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels at a frequency greater than 26 decibels at three or more frequencies in the 500 to 4000 Hertz range.  38 C.F.R. § 3.385 (2017).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993).

In a June 2012 lay statement, the Veteran's spouse asserted that the Veteran's hearing loss and tinnitus occurred during service.  According to a March 2015 statement, the Veteran indicated he was subjected to loud blasts of artillery daily, in addition to a traumatic incident involving the tank gun.  He stated that his hearing loss occurred in service and had worsened since then.

At a June 2017 Board hearing, the Veteran testified that he was in an artillery unit in Vietnam.  He used several weapons and also was exposed to tank and heavy artillery.  He testified that he first lost his hearing during a mission when heavy fire lasted about twelve or more hours.  He had to run up to tanks to deliver more ammunition and a tank fired its gun right next to him when he was not expecting it.  The Veteran complained of ringing in the ears and hearing loss and saw a medic who said the symptoms likely would go away in a day or two, but they never did.  The Veteran could not remember if he had a hearing examination at separation.  He indicated that in addition to hearing loss, he had problems with speech.  The Veteran also testified that he tried to read people's lips sometimes, but he was not good at it.  The Veteran reported that he wore hearing aids.

The Veteran's spouse testified at the hearing that the Veteran has had hearing problems since active service.  She stated that he had to have the television and radio very loud.  He could not hear his children when they were young.  His spouse indicated that the Veteran's hearing had gotten worse over the years.  She also discussed the incident where a tank gun went off near the Veteran and knocked him to the ground.

The Veteran is competent to report experiencing in-service acoustic trauma and resultant diminished hearing and additional auditory pathology in the form of tinnitus, as hearing loss and tinnitus are conditions with unique and readily identifiable features that are capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).

Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  38 U.S.C. § 1154(a) (2012); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, the Board finds the Veteran and his spouse to be credible in their reports of the Veteran having auditory symptomatology during and since service.  Thus, there is competent and credible lay evidence of record that bilateral hearing loss and tinnitus occurred following acoustic trauma during active service that have continued to progress since that time.

The Board acknowledges that a May 2012 Disability Benefits Questionnaire contains a negative etiological opinion.  The examiner opined that the Veteran's hearing loss disability was less likely than not due to noise exposure during service because there was no hearing decrease at the time of separation.

However, the Board assigns less probative value to that opinion, as it did not adequately address the Veteran's lay assertions of onset and continuity of symptomatology, and did not have the opportunity to review the Veteran's hearing testimony regarding experiencing hearing loss after service, but not before.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, while the examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not due to service noise exposure, the examiner based the negative opinion solely upon the absence of documented hearing loss at separation.  Further, while the report indicates that the Veteran's prior medical records were examined, the examiner did not provide an analysis of the Veteran's medical history or lay history.  However, regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87 (1992).

In sum, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral auditory pathology in the form of tinnitus and decreased hearing acuity during and since active service.  Charles v. Principi, 16 Vet. App. 370 (2002).  The report of a continuity of symptomatology suggests a link between the Veteran's current bilateral hearing loss and tinnitus and active service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran's spouse provided corroborating testimony regarding the hearing loss she observed.  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.

When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).





ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


